Order entered September 22, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00600-CR

                         ROBERT FRANKLIN THOMAS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-61531-W

                                             ORDER
       Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. Accordingly, we ORDER appellate counsel Niles Illich to

provide appellant with copies of the clerk’s and reporter’s records. We further ORDER Mr.

Illich to provide this Court, within THIRTY DAYS of the date of this order, with written

verification that the record has been sent to appellant.

       Appellant’s pro se response is due by DECEMBER 9, 2014.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Tracy Holmes, Presiding Judge, 363rd Judicial District Court; Darline LaBar, official

court reporter, 363rd Judicial District Court; Gary Fitzsimmons, Dallas County District Clerk;

Niles Illich; and the Dallas County District Attorney’s Office.
         We DIRECT the Clerk to send a copy of this order, by first-class mail, to Robert

Thomas, TDCJ No. 01923831, Bradshaw State Jail, Post Office Box 9000, Henderson, Texas

75653.

                                                 /s/   ADA BROWN
                                                       JUSTICE